Citation Nr: 0715358	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected adjustment disorder with anxiety and 
depressed mood, with a history of post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for adjustment disorder with 
anxiety and depressed mood, with a history of PTSD, 
evaluating it at 10 percent from September 27, 2004, the date 
the RO received the veteran's informal claim, and denied 
service connection for bilateral hearing loss.  In May 2005, 
the RO issued a notice of the decision, and the veteran 
timely filed a Notice of Disagreement (NOD).  Subsequently, 
in August 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2006 where the veteran presented as a 
witness.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the notice VA failed 
to provide, no prejudice to the veteran resulted.

2.	The veteran currently has bilateral hearing loss and, as 
he engaged in combat with the enemy during the Korean 
Conflict, he sustained acoustic trauma during service.

3.	While the available service medical records (SMRs) are 
negative for any findings indicative of hearing loss, they 
are incomplete and, although a hearing loss disability is 
not apparent in the record until decades post-service, the 
veteran has provided a credible history of noticing some 
degree of hearing loss since service; it is at least as 
likely as not that the veteran's hearing loss disability 
is linked to in-service exposure to excessive noise 
without ear protection.  

4.	The veteran's current mental disorder is manifested by 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such 
symptoms as depressed mood; anxiety; hypervigilance or 
guardedness; chronic sleep impairment; and mild memory 
loss; it is not productive of occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as a flattened affect; circumstantial or 
stereotyped speech; difficulty in understanding complex 
commands; or impairment of short- and long-term memory. 


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.	The criteria for an initial rating of 30 percent, but no 
more than 30 percent, for service connected adjustment 
disorder with anxiety and depressed mood, with a history 
of PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 
9440, 9411 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The October 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  

The Board notes that the October 2004 RO letter did not 
apprise the veteran of the evidence needed to substantiate a 
higher rating claim.  The Board determines that no prejudice 
to the veteran resulted, however, because at the veteran's 
June 2006 Travel Board hearing, the veteran, through his 
accredited representative, demonstrated actual knowledge of 
the information required to prove this claim, namely, that 
his service connected mental disorder had increased in 
severity.  Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim); see Hearing Transcript 
at 2.  Accordingly, any defect in VCAA notice need not be 
rectified by any corrective action.      

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his service connection claim and had actual 
knowledge of the type of evidence required to substantiate 
his higher rating claim.  VA also properly apprised the 
veteran of the avenues by which he might obtain supportive 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the October 2004 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The RO provided notice of these Dingess elements 
in a March 2006 correspondence, and thereafter, in June 2006, 
the veteran partook in a Travel Board hearing, where he had a 
full and fair opportunity to engage in the processing of his 
claims.  Mayfield, 19 Vet. App. at 128 (holding that "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim").  Accordingly, no prejudice to 
the veteran resulted in the belated Dingess notice.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2005 RO decision that is the subject of this appeal in its 
October 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As for the veteran's mental disorder, the Board notes that VA 
did not provide a medical examination or opinion, apparently 
because the RO did not deem such an opinion or examination to 
be "necessary" to render its decision on this claim.  See 
38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these 4 elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    
  
The Board notes that the veteran already has established 
service connection for his mental disability and that the 
medical evidence of record suffices for the Board to render a 
fair decision on his higher rating claim.  As discussed in 
more detail below, the March 2005 private medical report by 
Dr. A.K.C. provided a thorough and comprehensive view of the 
veteran's current symptoms and the impact of his mental 
disability on his daily life.  Moreover, the veteran's June 
2006 Travel Board hearing testimony further supplemented the 
record with respect to these manifestations.  Both pieces of 
evidence are relatively contemporaneous with the instant 
decision, and therefore, the Board deems unnecessary the 
providing of an additional, more recent examination. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection for Bilateral Hearing Loss

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran was on active duty from February 1951 to December 
1957, to include combat duty in Korea as evidenced by the 
receipt of a Combat Infantry Badge (CIB).  A Report of 
Medical Examination for Enlistment contains a normal clinical 
evaluation of the ears and reflects a normal hearing test of 
15/15 (whispered voice) bilaterally.  His Report of Medical 
Examination for Reenlistment and Report of Medical 
Examination for Separation similarly disclose normal clinical 
assessments of the ears and normal 15/15 (whispered voice) 
hearing bilaterally.  In the veteran's Report of Medical 
History for Reenlistment he did not indicate that he had any 
ear trouble.  

The veteran's other SMRs are negative for any indication of 
complaints of, treatment for, or diagnosis of bilateral 
hearing loss.  

An August 2003 private audiogram indicates that the veteran 
had normal to moderate high frequency sensorineural hearing 
loss.  

In October 2004, P.E.G., Director of the Veteran's Service 
Agency, indicated that he had discussed the veteran's active 
duty service with him, and in particular, the situations 
where he was exposed to acoustic trauma.  P.E.G., who had 
known the veteran for 20 years, reported the veteran's 
account that he had trained with cannons, used guns as a 
rifleman during service, and had been near a large artillery 
round when it had exploded.  P.E.G. conveyed the veteran's 
account that this explosion had caused injury to his ears and 
hearing, for which he received treatment at the 121st 
Evacuation Hospital.  P.E.G. also conveyed that the veteran 
had not used hearing protection during service.  

In March 2005, the veteran submitted to a VA audiological 
examination.  At this time, the audiologist had not reviewed 
the claims file.  She noted the veteran's complaints of 
hearing impairment, commencing in approximately 1990, 
especially in relation to conversation and voices.  The 
veteran stated that he had in-service noise exposure in the 
form of combat service and gun noise, for which he wore no 
hearing protection.  After service, he served as a dock 
worker and truck driver for 23 years, engaged in dairy 
farming for 20 years and began using earplugs only in 1995 
with the tractors.  Recreationally, the veteran reported 
participating in shotgun hunting without the use of earplugs.  

An audiogram revealed that the veteran had normal hearing at 
low pitches, falling from moderate to moderately-severe 
hearing loss in the right ear and mild hearing loss in the 
left.  The audiologist indicated that she could not resolve 
the issue of etiology of hearing loss without resort to mere 
speculation, as the veteran reported both combat noise 
exposure and longstanding occupational noise exposure from 
both truck driving and farming in addition to recreational 
exposure to noise during hunting.      

In an April 2005 addendum, the audiologist indicated that she 
had reviewed the claims file, and stated that she could not 
resolve the issue of etiology of the veteran's hearing loss 
without resort to mere speculation.  She again noted that the 
claims file only disclosed whisper tests on the veteran's 
induction and separation examinations, and the earliest 
audiogram of record occurred in 2003, some four decades post-
service when the veteran was 71 years old.  The clinician 
concluded that because "hearing loss may be related also to 
aging, recreational and occupational noise exposure, I cannot 
provide an opinion of etiology of hearing loss based on 
whisper test because a whisper test does NOT rule out high 
frequency hearing changes.  Due to his history of 
occupational/recreational noise exposure, and due to his age 
at first hearing test available in C-file, I cannot provide 
an opinion due to the many possible contributors to the 
hearing loss."   

A May 2005 VA medical report notes that the veteran wore 
bilateral hearing aids.  

At his June 2006 Travel Board hearing, the veteran testified 
that he had significant noise exposure during service, 
specifically machine gun noise for which he wore no ear 
protection.  Hearing Transcript at 10.  He also stated that 
he did not notice trouble hearing right away after firing 
guns in service and that he could not recall when he first 
began to notice his hearing difficulties.  Hearing Transcript 
at 10, 12.  The veteran stated that since his discharge from 
service his hearing had become progressively worse, despite 
wearing hearing aids.  Hearing Transcript at 11.  As for 
post-service noise exposure, the veteran indicated that he 
had none, although he noted that he hunted occasionally, 
worked on a farm and drove trucks for short hauls.  Hearing 
Transcript at 11.         

c. Discussion 
At the outset, the Board comments that some of the veteran's 
SMRs may be fire related.  As noted in the RO's October 2004 
Request for Information, which solicited all of the veteran's 
SMRs from the National Personnel Records Center (NPRC), the 
NPRC responded that the "[r]ecord is fire related.  The 
original SMRs are moldy and/or brittle and cannot be mailed.  
Photocopies of all available medical records being sent."  
While the RO in fact received the veteran's available SMRs, 
some of these reports were notably singed.  In light of this, 
the Board recognizes that it should employ a "heightened" 
duty "to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule."  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord 
Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that 
precedent does "not establish a heightened 'benefit of the 
doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board comments, however, that this special duty does not 
require it to engage in any "burden-shifting" analysis with 
respect to the veteran's claim.  Cromer v. Nicholson, 455 
F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse 
presumption attaches to service connection claim against the 
government when veteran's SMRs are destroyed in a fire).     

Turning to the merits of the case, the Board determines that 
the evidence is in relative equipoise as to whether the 
veteran's hearing loss is linked to service.  First, while 
the veteran's legible and available SMRs, to include the 
Report of Medical Examination for Separation, are negative of 
any complaints of, treatment for, or diagnosis of bilateral 
hearing loss, he and his wife have submitted statements and 
offered sworn testimony to the effect that the veteran first 
noticed hearing loss during service and that it has gradually 
progressed in severity since that time.  While the veteran 
and his wife are not competent to provide an opinion as to a 
diagnosis of a hearing loss disability as defined by 
38 C.F.R. § 3.385, their statements as to the presence of 
some degree of hearing loss is evidence in support of the 
claim.  Second, the service medical records show that the 
veteran engaged in combat with the enemy in Korea.  His 
assertions relating to his exposure to excessive noise during 
that time are not inconsistent with the record.  38 U.S.C.A. 
§ 1154(b).  Accordingly, the record contains sufficient 
evidence to find that the veteran incurred acoustic trauma 
during service and first noticed some degree of hearing loss 
while on active duty, which has gradually increased in 
severity over the many years since service.  

There is also medical evidence dated in recent years 
confirming that the veteran has a bilateral hearing loss 
disability.  38 C.F.R. § 3.385.  The question remains whether 
there is competent evidence of a nexus between his current 
hearing loss and service, to include his exposure to acoustic 
trauma as a combat soldier.  The VA audiologist who examined 
the veteran noted in two statements the veteran's exposure to 
excessive noise during and after service and indicated that 
she was unable to conclude that the in-service noise exposure 
did or did not cause his hearing loss.  Such an opinion can 
be interpreted both as either not weighing in favor of or not 
weighing against a contended causal relationship.      
 
The Board acknowledges and has considered the statement in 
support of the veteran's claim submitted by P.E.G. in October 
2004, and specifically, his statement that the veteran's 
active service caused his current hearing impairment.  There 
is no indication in the record that P.E.G. has had the 
relevant medical training to offer such an assessment, and 
therefore, as a layperson, he is not competent to provide a 
medical opinion about causation.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As a result, his assertions are not probative to 
the critical issue in this case of whether the veteran's 
bilateral hearing loss was caused by his active service.  

Notwithstanding the foregoing, to include the fact that a 
hearing loss disability, as defined by 38 C.F.R. § 3.385, is 
not shown in the SMRs or the report of the separation 
examination, it is also apparent that the SMRs are incomplete 
through no fault of the veteran.  Moreover, an audiological 
examination was not available at the time of the veteran's 
discharge.  As noted by the VA audiologist, the whispered 
voice hearing loss test given to the veteran upon separation 
from service was not reliable in ruling out high frequency 
hearing loss, the type of hearing impairment most often 
associated with exposure to excessive noise.  The veteran has 
high frequency hearing loss and there is no question he was 
exposed to acoustic trauma during service.  Service 
connection for hearing loss can be established in the absence 
of a hearing loss disability during service if medical 
evidence shows it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).   As 
noted above, while the only competent opinion of record can 
be read as neither supporting a positive or negative nexus, 
the audiologist did note the veteran's in-service noise 
exposure and, construing the statement in the light most 
favorable to the veteran, it could also be read as not ruling 
out a nexus to service.  

The Board is cognizant of the decades that elapsed before a 
hearing loss disability was first shown.  Indeed, with 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, as explained above, the veteran currently has a 
bilateral hearing loss disability and, as he engaged in 
combat with the enemy during the Korean Conflict, he 
sustained acoustic trauma during service.  He has also 
provided a credible history of hearing loss since service, 
which is supported by his wife's statement.  The medical 
opinion in question does not rule out the contended causal 
relationship.  The RO could have obtained another opinion but 
chose to deny the claim on the record.  It is again pertinent 
to point out that some of the veteran's SMRs were apparently 
destroyed in the 1973 NPRC fire.  Under these circumstances, 
the Board finds that it is at least as likely as not that the 
veteran's hearing loss disability is linked to in-service 
exposure to excessive noise without ear protection.  With 
application of the doctrine of reasonable doubt, service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 3.385, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


III. Higher Rating for Mental Disorder 

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a zero percent rating will be assigned where "[a] 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  

A veteran will receive a 10 percent evaluation where he 
experiences "[o]ccupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication," while a 30 percent rating is awarded for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the global 
assessment of functioning (GAF) score, which represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  Like an examiner's 
assessment of the severity of a condition, a GAF score 
assigned in a case is not dispositive of the evaluation 
issue; rather, the Board must consider the GAF score in light 
of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

In the instant case, the veteran has challenged the initial 
disability rating for his mental disability, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

b. Factual Background
A September 2004 VA medical report contains a diagnosis of 
PTSD.  The examiner conveyed the veteran's complaints of 
flashbacks, hypervigilance, survivor guilt and sleep 
disturbance.      

In a September 2004 statement the veteran's wife indicated 
that the veteran appeared restless at night, sometimes 
jumping and yelling while he sleeps.  She also stated that 
the veteran at times woke her up and appeared wet with sweat.  

In a March 2005 private psychiatric examination report by Dr. 
A.K.C., he noted that the veteran kept to himself, mingling 
little with others, except for a his neighbor, a farmer.  The 
veteran had been married for 46 years, and there appeared to 
be no marital problems.  A mental status examination revealed 
that the veteran appeared somewhat guarded, but was alert and 
cooperative without signs of increased psychomotor activity.  
He exhibited spontaneous speech, without speech impediment, 
and became easily aroused and excitable.  Otherwise, he 
demonstrated no signs suggestive of delusional ideas or 
thought disorder.  The veteran had no flight of ideas or 
thought content with paranoid ideation, and he had no visual 
or audio hallucinations.  He displayed a euthymic affect, 
fair mood, and denied suicidal or homicidal ideation at this 
time.  The veteran's capacity for impulse control appeared 
intact, and he was oriented x3.  He had a fair attention 
span, intact cognitive function, and had no difficulty 
recalling past or recent events.  The veteran had a fair 
ability to abstract and generalize and fair judgment, but had 
sleep difficulties at night, manifested by tossing and 
turning, yelling and waking his wife.  

Based on these data, Dr. A.K.C. diagnosed the veteran with 
adjustment disorder with anxiety and depressed mood, with a 
history of PTSD.  He assigned a current GAF score of 65, 
representing some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in occupational or social 
functioning (e.g., occasional truancy or theft within the 
household) but generally functioning pretty well, having some 
meaningful interpersonal relationships.  Dr. A.K.C. also 
provided a GAF score for the previous year of 75, which 
denoted the presence of some transient and expectable 
symptoms and reactions to psychosocial stressors, but no more 
than slight impairment in social or occupational functioning.  
He had not reviewed the veteran's claims file.     

At his June 2006 Travel Board hearing the veteran testified 
that he had sleeping problems at night and had feelings that 
people would sneak up on him at night.  Hearing Transcript at 
3.  He had not sought treatment at the VA hospital and 
currently did not take any medications for his sleep 
disturbances.  Hearing Transcript at 3.  The veteran 
indicated that he did not experience flashbacks, but was 
restless at night, where he would holler out loud, once or 
twice per week.  Hearing Transcript at 3, 4.  He further 
conveyed that he did not really experience any other problems 
associated with interacting with people or change in 
personality, but that occasionally, he had problems 
concentrating.  Hearing Transcript at 4.  The veteran also 
stated that he did not have nightmares but frequently 
recalled an incident in service when two fellow soldiers had 
been wounded.  Hearing Transcript at 6.  He had some anxiety 
and short-term memory loss.  Hearing Transcript at 7.  The 
veteran stated that he had a good relationship with his wife 
of 47 years and belonged to The American Legion.  Hearing 
Transcript at 8.  He indicated that that he got out 
frequently, but tended to avoid places with large crowds.  
Hearing Transcript at 9.  The veteran testified that he had 
never engaged in individual or group therapy for his mental 
disorder.  Hearing Transcript at 9.         

c. Discussion
The Board determines that the evidence supports the veteran's 
claim for a higher rating of 30 percent for his service 
connected mental disorder, characterized as adjustment 
disorder with anxiety and depressed mood, with a history of 
PTSD.  That is, the current state of the veteran's mental 
disability more closely approximates a 30 percent evaluation 
than a 10 percent rating.  Specifically, as reflected in the 
September 2004 VA medical report, the veteran's wife's 
September 2004 statement, Dr. A.K.C.'s March 2005 medical 
report and the veteran's June 2006 Travel Board hearing 
testimony, the veteran has consistently reported having sleep 
disturbances, symptomatic of night sweats, yelling and 
general restlessness.  Such a manifestation typifies a 30 
percent evaluation under Diagnostic Code 9440.  In addition, 
Dr. A.K.C. in March 2005 actually diagnosed the veteran with 
anxiety and depressed mood, both of which disorders fall 
within the criteria enumerated for a 30 percent rating under 
this Code.  Moreover, the veteran has been characterized as 
guarded and hypervigilant, and he has attested to having 
short-term memory loss, all of which symptoms align moreso 
with a 30 percent evaluation than a 10 percent rating.  The 
veteran's most recent GAF score of 65 denotes only mild 
symptoms, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), but the evidence overall, to include the veteran's 
psychiatric symptomatology in recent years, supports a 
finding of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, within the meaning 
of the applicable rating criteria found in 38 C.F.R. § 4.130.  
Accordingly, an increased rating to 30 percent for the 
veteran's psychiatric disorder is warranted.

The Board finds that a rating in excess of 30 percent is not 
warranted at this time, as the evidence of record does not 
demonstrate that the veteran has exhibited impairment of his 
long-term memory, circumstantial or stereotyped speech, 
suicidal or homicidal ideation, impaired impulse control, 
spatial disorientation, gross impairment of thought process, 
or other such symptoms that characterize ratings of 50 
percent and higher.  The recent GAF score of 65 clearly 
supports such a conclusion.  Carpenter, supra.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected mental 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his psychiatric disability pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).












ORDER

Service connection for bilateral hearing loss is granted.

An initial rating of 30 percent, but no more than 30 
percent, for service connected adjustment disorder with 
anxiety and depressed mood, with a history of PTSD, is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


